Citation Nr: 0610380	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-18 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Seattle, Washington 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a July 2002 rating decision, the 
RO denied an increase above a 30 percent rating for PTSD, and 
denied a TDIU.  In a May 2003 rating decision, the RO 
increased the rating for PTSD to 50 percent effective 
September 28, 2001.  The veteran has continued his appeal, 
and is seeking a rating higher than 50 percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with disturbances of mood and restricted 
affect, but without more severe manifestations such as 
obsessional rituals, near-continuous panic or depression, or 
inability to maintain relationships.

3.  The veteran's sole service-connected disability, PTSD, 
does not make him unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The veteran's impairment due to PTSD does not meet the 
criteria for a disability rating in excess of 50 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2005).

2.  The veteran's service-connected disability does not meet 
the criteria for a total disability rating based on 
individual unemployability.  38 C.F.R. § 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, VA issued the veteran a VCAA notice in April 
2002, prior to the adverse rating decision of July 2002.  
That notice informed the veteran of the type of information 
and evidence that was needed to substantiate his claims for a 
higher ratings for PTSD and for a TDIU.  The April 2002 VCAA 
notice did not inform the veteran of the type of evidence 
necessary to establish an effective date for assigned ratings 
or for a TDIU.  Despite the inadequacy of the VCAA notices as 
to the element of establishing effective dates, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision in those issues that the Board 
is presently deciding.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the AOJ, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board is denying an increased rating and a TDIU in this 
decision, no effective date will be assigned, so there is no 
possibility of prejudice to the veteran with respect to 
effective dates.

VA has conducted all appropriate development of evidence 
relevant to this case, and has secured all available 
pertinent evidence.  The veteran has had a meaningful 
opportunity to participate in the processing of his claim.  
The Board finds that VA has adequately fulfilled its duties 
under the VCAA.  To the extent that VA has failed to fulfill 
any duty to notify and assist the veteran, the Board finds 
such error to be harmless error that would not reasonably 
affect the outcome of the case.

Rating for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

Under the rating schedule, the criteria for ratings of 
50 percent or higher for a mental disorder, including PTSD, 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  ..................... 100 
percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 


impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ............................ 50 
percent

38 C.F.R. § 4.130.

The veteran's service-connected PTSD was diagnosed in the 
1980s.  Recent VA examination records indicate that the 
veteran is on medication for PTSD, but is not currently in 
psychotherapy.  On VA examination in May 2002, the veteran 
indicated that he had nightmares, night sweats, and 
disturbing recollections about his experiences in Vietnam.  
He reported that he kept to himself, and that he went to 
stores at night to minimize interaction with people.  He 
indicated that he had moved very frequently over the years, 
and that he currently lived in a trailer in a trailer park, 
and that his adult daughter lived with him.  He reported that 
he had held many different jobs over the years, and had most 
recently worked part time driving a school bus.  He indicated 
that he had left that job in 2001 because of back pain, and 
that he was not presently employed.  The examiner found that 
the veteran was generally oriented, and that he responded 
briefly to questions, providing little information.  The 
examiner reported the impression that the veteran's PTSD 
symptoms were moderately severe, and that he had difficulties 
in interactions with others.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 50.

On VA examination in April 2005, the veteran reported having 
trouble with sleep.  He related having intrusive 
recollections of Vietnam three or four times a month, and 
waking up in a panic two or three times a year.  He stated 
that he had flashbacks brought on by loud noises or aircraft 
noise.  He reported that he had episodes in which he lost 
control and tore upand destroyed furniture and other things 
in his house.  He related having hypervigilance, an 
exaggerated startle response, and irritability.  He indicated 
that he avoided people, and had not been able to maintain 
relationships with women.  He reported that he was on 
medication for PTSD.  He reported problems with memory and 
concentration, and periods of depression, sometimes lasting 
for months.  He stated that he had not had panic attacks 
while he was on medication.  He reported past suicide 
attempts, but denied current suicidal or homicidal ideation.

The veteran indicated that he was unable to work, and had 
left many jobs after a few months because of his back pain.  
He stated that he lived by himself in an apartment.  He 
reported that he had a girlfriend, and friends that he saw 
about three times a week.  He indicated that his activities 
were limited because of his back pain.  The examiner noted 
considerable evidence of anger and paranoid thinking.  There 
was no evidence of hallucinations, obsessive rituals, 
impaired judgment, or impaired thought processes.  The 
examiner found that the veteran was able to perform 
activities of daily living, and to establish and maintain 
effective work and social relationships.  The examiner 
assigned a GAF score of 50.

The VA examinations in 2002 and 2005 show that the veteran 
has occupational and social impairment due to PTSD; but that 
his level of impairment falls short of the criteria for 
ratings in excess of 50 percent.  He retains some ability to 
maintain effective relationships.  He relates his inability 
to work and limitation in activity to back pain.  He does not 
have near continuous panic or depression.  He does not report 
having hallucinations or current suicidal ideation.  The 
overall picture of his disability due to PTSD does not 
warrant a rating in excess of the current 50 percent rating.

TDIU

The veteran has asserted that he is unable to work as a 
result of his service-connected PTSD.  In his May 2002 claim 
for a TDIU, the veteran stated that increasing anxiety and 
trouble sleeping, along with back and neck pain, had led him 
to leave his employment as a school bus driver.

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

PTSD is the veteran's only service-connected disability.  It 
is rated at 50 percent.  That rating does not meet the 
criteria for a TDIU under 38 C.F.R. § 4.16(a).  

Even if service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), 
referral to the Director of the VA Compensation and Pension 
Service for extraschedular consideration of a TDIU is 
warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(b).

The veteran has reported considerable turnover in employment, 
and no employment since leaving his job as a school bus 
driver in 2001.  He attributes his employment turnover and 
current unemployment, however, to a combination of the 
effects of PTSD and his impairment due to back and neck pain, 
for which service connection has not been established.  On 
the most recent VA psychological examination, the examiner 
concluded that the veteran was still able to maintain 
effective work relationships.  The evidence does not indicate 
that the veteran's service-connected PTSD, by itself, makes 
him unable to secure or follow a substantially gainful 
occupation.  Thus, the evidence in this case does not warrant 
consideration of a TDIU on an extraschedular basis.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


